DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  		 
  					Introduction 
2.   	The following is an Allowance in response to the communications received on June 17, 2021.  Claims 1-4, 6-9, 11-13, 16-17, 19 and 21-27 are currently pending and allowed. 

  			Continued Examination Under 37 CFR 1.114
3. 	A request for continued examination under 37 CFR 1 .114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submissions filed on June 17, 2021 has been entered.


 				EXAMINER'S AMENDMENT 
4. 	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be 
The application has been amended as follows:
	Please replace independent claims 1, 13, 19  and 25 with the followings:  
	1.  (Currently Amended)	A method for assisting a client in reaching a level of professional growth, the method comprising:  
obtaining, by a relational database, data entries regarding a client, from two or more data sources;
determining, by the relational database, both explicit and implicit associations from the data entries; 
receiving client data from the client and the relational database, the client data comprising the explicit and implicit associations that were determined by the relational database, among the data entries, regarding professional growth of the client;
executing, by a computer, instructions stored in memory, wherein execution of the instructions by a processor:
determines a current score for each level of a plurality of levels of professional growth of the client, based on the received client data, the plurality of levels of professional growth including monopoly, domination, innovation, differentiation, profitability, productivity, and captivity, 
the current score for monopoly based on a number of customers of the client that have eliminated competitors of the client, 
the current score for domination based on a number of unique processes, 
the current score for innovation based on a number of customers of the client using one or more unique processes of a user, 

the current score for profitability based on a largest check calculation to identify profitability of professional tasks, 
the current score for productivity based on focus day calculations, and,
the current score for captivity based on decrease in commoditization of products, and
identifies a current level and next level of professional growth for the client, the established details for each level including: 
a summary of the level, 
strengths of the level, 
dangers of the level, and
opportunities of the level, 
generating, by the computer, a user interface that includes a graphical representation of professional growth levels, obstacles, strengths, weaknesses, and results; 
receiving, from the user interface, input including a user selection of at least one of the professional growth levels, obstacles, strengths, weaknesses, and results, the input corresponding to professional growth;
generating, by the computer, one or more custom-tailored strategies based on a user selection of at least one of the professional levels, obstacles, strengths, weaknesses, and results, the custom-tailored strategies further derived from the explicit and implicit associations from the data entries as determined by the relational database and from strategies pre-programmed in the processor;
generating, by the computer, in the user interface, a graphical representation of the custom-tailored strategies including the user selection of at least one of the professional levels, obstacles, strengths, weaknesses, and results;
executing, by the computer, instructions stored in memory, wherein execution of the instructions by an interactive professional growth tool module:

identifies which of the available interactive professional growth tools associated with the current level of professional growth should be provided to the client, based on the determination of the current level; and
providing to the client online access via the Internet to a first identified interactive professional growth tool for use by the client in achieving the next level of professional growth, the provided first interactive professional growth tool including: 
templates and training materials stored in the relational database, and
at least one of a focus day calculator, intellectual capital calculator, entrepreneur time calculator, and largest check calculator, the at least one calculator configured to: 
calculate client progress in achieving the next level of professional growth using current statistics supplied by the client, the statistics representing at least one statistical measurement of the professional growth of the client within a given time period, and
communicate a recommendation to the client concerning a next step in achieving the next level of professional growth, the recommendation based on the calculated client progress;
receiving updated client data of professional growth from the client;
dynamically identifying a second interactive professional growth tool based on the received updated client data; 
providing to the client access to the second interactive professional growth tool; 
tracking and enforcing the client’s interaction with the one or more professional growth tools before the client may advance to the next level of professional growth; 
updating, by the computer, the explicit and implicit associations from the data entries by the relational database based on the updated client data; and 
 by the computer, in the user interface, the graphical representation of the custom-tailored strategies based on the updated client data and the updated explicit and implicit associations determined by the relational database.

13.  (Currently Amended) A system for providing information regarding professional growth, the system comprising:
a relational database configured to: 
obtain data entries regarding a client, from two or more data sources, 
determine both explicit and implicit associations from the data entries, 
store client data regarding professional growth of a client, the client data comprising the explicit and implicit associations that were determined by the relational database among the data entries; and
update the explicit and implicit associations from the data entries based on updated client data; 
a processor coupled to the relational database and configured to execute, by a computer, instructions stored in memory to:
 	determine a current score for each level of a plurality of levels of 
 professional growth of the client, based on the received client data, the plurality 
of levels of professional growth including monopoly, domination, innovation, 
differentiation, profitability, productivity, and captivity, the monopoly level based 
on a number of customers of the client that have eliminated competitors of the 
client, the domination level based on a number of unique processes, the 
innovation level based on a number of customers of the client using one or more 
unique processes of the user, the differentiation level based on frequency of 
client use of Dangers-Opportunities-Strengths (D.O.S.) analysis with a client, the
profitability level based on a largest check calculation, the productivity based on 
focus day calculations, the captivity level based on decrease in commoditization 
of products;

develop upcoming strategies for progress to be made for each of the levels of professional growth, based on the client data, and
identify a next level of professional growth for the client, based on the determination of the current score;
a professional growth tool module configured to: 
generate, by the computer, a plurality of professional growth tools using one or more templates and training materials stored in the relational database, each of a plurality of levels of professional growth associated with at least one of the professional growth tools, and
identify which of the available professional growth tools associated with the current level of professional growth should be provided to the client, based on the determination of the current level of professional growth,
a strategy module configured to: 
derive one or more custom-tailored strategies from the explicit and implicit associations in the relational database on how to measurably progress from the current level to the next level, 
generate, by the computer, the custom-tailored strategies based on a user selection of at least one of the professional levels, obstacles, strengths, weaknesses, and results, the custom-tailored strategies further derived from the explicit and implicit associations from the data entries as determined by the relational database and from strategies pre-programmed in the processor;
provide the one or more derived strategies to the client; and
generate, by the computer, a recommendation for each level of the plurality of levels using a largest check calculator, the recommendation indicating a range of tasks upon which to focus, 

generate, by the computer, a user interface that includes a graphical representation of professional growth levels, obstacles, strengths, weaknesses, and results; 
receive, from the user interface, input including a user selection of at least one of the professional growth levels, obstacles, strengths, weaknesses, and results, the input corresponding to professional growth; 
generate, by the computer, in the user interface, a graphical representation of the custom-tailored strategies including the user selection of at least one of the professional levels, obstacles, strengths, weaknesses, and results; and
update, by the computer, in the user interface, the graphical representation of the custom-tailored strategies based on the updated client data and the updated explicit and implicit associations determined by the relational database;
and
a statistical module configured to provide to the client with a statistical measurement of the client’s professional growth based on the current level of professional growth of the client and one or more prior levels of professional growth that were obtained by the client; 
the professional growth tool module configured to provide to the client the first identified professional growth tool associated with the current scores for each level of the plurality of levels of professional growth, the first provided professional growth tool including templates and training materials stored in the relational database, the first provided professional growth tool configured to perform an evaluation of the professional growth of the client based on current statistics supplied by the client, the statistics representing at least one statistical measurement of the professional growth of the client within a given time period, the professional growth tool module further configured to receive 

19.  (Currently Amended)	A non-transitory computer-readable storage medium having embodied thereon a program, the program executable by a processor to perform a method for managing professional development, the method comprising:
obtaining, by a relational database, data entries regarding a client, from two or more data sources;
determining, by the relational database, both explicit and implicit associations from the data entries; 
receiving client data regarding professional growth of a client from the client and the relational database, the client data comprising the explicit and implicit associations that were determined by the relational database, among the data entries, regarding professional growth of the client; 
determining a current score for each level of a plurality of levels professional growth of the client, based on the received client data, the plurality of levels of professional growth including monopoly, domination, innovation, differentiation, profitability, productivity, and captivity, the current score for monopoly based on a number of customers of the client that have eliminated competitors of the client, 
the current score for domination based on a number of unique processes, the current score for innovation based on a number of customers of the client using one or more unique processes of a user, the current score for differentiation based on frequency of client use of Dangers-Opportunities-Strengths (D.O.S.) analysis with customers, the current score for profitability based on a largest check calculation to identify profitability of professional tasks, the current score for productivity based on focus day calculations, and, the current score for captivity based on decrease in commoditization of products, developing upcoming strategies for progress to be made for each of the levels of professional growth, based on the client data; 
 by a computer, a user interface that includes a graphical representation of professional growth levels, obstacles, strengths, weaknesses, and results; 
receiving, from the user interface, input including a user selection of at least one of the professional growth levels, obstacles, strengths, weaknesses, and results, the input corresponding to professional growth;
generating, by the computer, one or more custom-tailored strategies based on a user selection of at least one of the professional levels, obstacles, strengths, weaknesses, and results, the custom-tailored strategies further derived from the explicit and implicit associations from the data entries as determined by the relational database and from strategies pre-programmed in the processor;
generating, by the computer, in the user interface, a graphical representation of the custom-tailored strategies including the user selection of at least one of the professional levels, obstacles, strengths, weaknesses, and results;
identifying a next level of professional growth for the client, based on the determination of the current score; 
generating, by the computer, a plurality of professional growth tools using one or more templates and training materials stored in the relational database; 
associating each level of professional growth with at least one of the generated professional growth tool;
deriving one or more strategies from the explicit and implicit associations in the relational database on how to measurably progress from the current level to the next level; 
providing the one or more derived strategies to the client;  
providing the client with information regarding each of the plurality of levels of professional growth, based on the score and client data input for each of the plurality of levels of professional growth; 
generating, by the computer, a recommendation for each level of the plurality of levels using a largest check calculator, the recommendation indicating a range of tasks upon which to focus; 

receiving updated client data of professional growth from the client;
dynamically identifying a second interactive professional growth tool based on the received updated client data; 
providing to the client access to the second interactive professional growth tool;
tracking and enforcing the client’s interaction with the one or more professional growth tools before the client may advance to the next level of professional growth;
updating, by the computer, the explicit and implicit associations from the data entries by the relational database based on the updated client data; and 
updating, by the computer, in the user interface, the graphical representation of the custom-tailored strategies based on the updated client data and the updated explicit and implicit associations determined by the relational database.

25.    	(Currently Amended) A method comprising:  
obtaining, by a relational database, data entries regarding a client, from two or more data sources;
determining, by the relational database, both explicit and implicit associations from the data entries; 
receiving client data from a client and a relational database, the relational database coupled to a processor, the client data comprising the explicit and implicit 
executing, by a computer, instructions stored in memory, wherein execution of the instructions by the processor:
determines a current score for each level of a plurality of levels of professional growth of the client, based on the received client data, 
provides the client a graphical user interface depicting a growth ladder display, the growth ladder display including the plurality of levels of professional growth available to the client wherein the growth ladder display of each of the levels comprises: 
a result of achieving the current level, 
a name of the current level, 
a summary description of features of the current level, 
one or more strengths of the current level, 
one or more dangers of the current level, and 
one or more opportunities of the current level,
determines a current level and next level of professional growth for the client,
updating, by the computer, the graphical user interface to include a graphical representation of the current level and next level of professional growth for the client as determined by the comparative analysis, the graphical representation further including obstacles, strengths, weaknesses, and results; 
receiving, via the graphical user interface, client input including a user selection of at least one of the current level and the next level of professional growth, obstacles, strengths, weaknesses, and results, the user input corresponding to professional growth;
based on the received the user selection of at least one of the professional levels, obstacles, strengths, weaknesses, and results, generating, by the computer, one or more custom-tailored strategies derived from the explicit and implicit associations from the data entries as determined by the relational database and from strategies pre-programmed in the processor; 
, by the computer, the graphical user interface, the enhancing including the generation of a graphical representation of the custom-tailored strategies that are derived from the explicit and implicit associations from the data entries as determined by the relational database and from strategies pre-programmed in the processor;
updating, by the computer, the explicit and implicit associations from the data entries by the relational database based on the updated client data; and 
updating, by the computer, in the user interface, the graphical representation of the custom-tailored strategies based on the updated client data and the updated explicit and implicit associations determined by the relational database.


 	  			Allowable Subject Matter 
5. 	Claims 1-4, 6-9, 11-13, 16-17, 19 and 21-27 are allowed.

 				Reasons for Allowance 
6. 	The following is an examiner's statement of reasons for allowance:
	The following is an examiner's statement of reasons for allowance: 
The Examiner is in agreement with arguments submitted by the Applicant on June 17, 2021 (pages 25-37 in particular). Applicant's arguments, in further view of the Examiner's amendment above, render the claims novel and unobvious. 
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reason for Allowance".

Conclusion
7. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 form.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMAIN JEANTY whose telephone number is (571)272-6732. The examiner can normally be reached M-F 9AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROMAIN JEANTY/Primary Examiner, Art Unit 3623